DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on  4/27/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to because the descriptive labels on Fig. 5C are blurry and hard to read. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 11, and 21 are objected to because of the following informalities:  
Regarding claim 1, line 20, “the at least object attribute” should read “the at least one object attribute”
Regarding claim 11, lines 23-24, “the at least object attribute” should read “the at least one object attribute”
Regarding claim 21, line 20, “the at least object attribute” should read “the at least one object attribute”
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10-13, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. Patent Application Publication No. 2020/0233418 A1; hereinafter Liu) in view of Nagarajan et al. (U.S. Patent Application Publication No. 2020/0356091 A1; hereinafter Nagarajan).
Regarding claim 1, Liu teaches:
determining, by a vehicle guiding device, at least one first position of an object relative to a vehicle using at least one high range sensor (LIDAR unit 215 senses objects in the environment in which the autonomous vehicle is located, see at least [0035]); 
determining for each of the at least one first position of the object, by the vehicle guiding device, non-conformance with one or more object position criteria, wherein each of the one or more object position criteria corresponds to at least one of: position of the object relative to the vehicle and visibility of the object to the at least one high range sensor (determine if the object is outside of the sensor’s effective coverage area due to visibility or range, see at least [0100], [0106], and reference numbers 645 and 63 of Fig. 6B) ; 
determining, by the vehicle guiding device, at least one second position of the object relative to the vehicle, when the at least one first position of the object is in non- conformance with the one or more object position criteria (detecting the object with a different sensor, see at least [0111] and reference number 655 of Fig. 6B); 
assigning in response to the determination of at least one second position, by the vehicle guiding device, at least one sensor from a plurality of sensors to dynamically focus on the object to determine at least one object attribute associated with the object, sensor deployed on a rotatable mount (camera can be dynamically configured and movable by mounting camera on rotating or tilting platform, see at least [0035]), and wherein the assigned at least one sensor is dynamically focused by rotating on the associated rotatable mount (when object is out of coverage area for the different sensor, the different sensor coverage area can be dynamically adjusted to verify and track objects, see at least [0110] and [0115]; perception module 302 processes and analyzes images to identify objects in the environment, see at least [0049]); and 
maneuvering, by the vehicle guiding device, the vehicle on a trajectory plan based on the at least object attribute (planning module 305 plans a trajectory to navigate the vehicle based on the static and dynamic objects and their predicted trajectories, see at least [0061]).
Liu does not disclose:
Ultrasound sensors
However, Nagarajan teaches:
A method for maneuvering vehicles using adjustable ultrasound sensors (ultrasonic sensor 212 determines distance of the object from the AV and may include one or more ultrasonic sensors, see at least [0037])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second sensor disclosed by Liu by adding the ultrasound sensor taught by Nagarajan. One of ordinary skill in the art would have been motivated to make this modification in order “to select those components that are essentially required to run the AV 102 and maintain the safety” of the vehicle (see [0044]).
Regarding claim 11,  the claim is directed to a system for maneuvering vehicles. The cited portions of Liu and Nagarajan used in the rejection of claim 1 teach the system for maneuvering vehicles comprising a processor (executed by one or more processors, see at least [0046]) and a memory coupled to the processor to store and execute processor-executable instructions (software loaded into memory 351, see at least [0046]) as well as the claimed elements. Therefore, claim 11 is rejected under the same rationales used in the rejection of claim 1.
Regarding claim 21, the claim is directed to a non-transitory computer readable medium. The cited portions of Liu and Nagarajan used in the rejection of claim 1 teach a non-transitory computer readable medium (computer-readable storage medium 1509, see at least [0196]) as well as the claimed elements. Therefore, claim 21 is rejected under the same rationales use in the rejection of claim 1.
Regarding claims 2 and 12, the combination of Liu and Nagarajan teaches the elements above and Liu further discloses:
the one or more object position criteria comprises a distance between the vehicle and the object being below a predefined distance (determine whether object is within effective sensor coverage area, see at least [0032] and [0100]), and wherein assignment of the at least one ultrasound sensor is based on the distance between the vehicle and the object (if first sensor is unable to identify object due to it being outside of the effective sensor coverage area, another sensor is used to detect the object, see at least [0111] and [0121]-[0123])
Regarding claims 3 and 13, the combination of Liu and Nagarajan teaches the elements above and Liu further discloses:
the one or more object position criteria comprises visibility of the object to the at least one high range sensor being above a predefined visibility threshold (effective sensor coverage area takes into account environmental conditions such as dirt on sensor, intensity of light, lack of light, weather such as snow and rain, see at least [0134]) *Examiner sets forth the list above constitutes affects a sensor’s visibility.
Regarding claims 10 and 20, the combination of Liu and Nagarajan teaches the elements above and Liu further discloses:
wherein maneuvering the vehicle comprises generating one or more maneuvering trajectory routes (planning module 305 plans a trajectory to navigate the vehicle based on the static and dynamic objects and their predicted trajectories, see at least [0061]).
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Liu and Nagarajan as applied to claims 1 and 11 above, and further in view of Hu et al. (U.S. Patent Application Publication No. 2020/0209391 A1; hereinafter Hu).
Regarding claims 4 and 14, the combination of Liu and Nagarajan teaches the elements above but does not teach:
rotating on the associated rotatable mount increases the effectiveness of Field Of View (FOV) of the plurality of ultrasound sensors
However, Hu teaches:
deploying each of the plurality of ultrasound sensors on the associated rotatable mount and dynamically focusing the at least one ultrasound sensor by rotating on the associated rotatable mount increases the effectiveness of Field Of View (FOV) of the plurality of ultrasound sensors (rotating the sensor to aim at a target when it’s determined that a portion of the sensor is occluded, see at least [0061])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second sensor disclosed by Liu and the ultrasound sensor taught by Nagarajan by adding the un-occluded view taught by Hu. One of ordinary skill in the art would have been motivated to make this modification in order to “focus” a sensor “at a detected region close to the obstacle” in order “to cover the obstacle” when the view is occluded (see [0062]).
Claims 5-6 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Liu and Nagarajan as applied to claims 1 and 11 above, and further in view of Tao et al. (U.S. Patent Application Publication No. 2021/0027629 A1; hereinafter Tao).
Regarding claims 5 and 15, the combination of Liu and Nagarajan teaches the elements above but does not teach:
assuming a first transformation relation as a last known position of the object relative to an initial position of the vehicle; determining a second transformation relation for a subsequent position of the vehicle relative to the initial position of the vehicle; and determining a third transformation relation for the resultant position of the object relative to the subsequent position of the vehicle, based on the first transformation relation and the second transformation relation, wherein non-conformance with the one or more object position criteria is determined for the subsequent position
However, Tao teaches:
assuming a first transformation relation as a last known position of the object relative to an initial position of the vehicle; determining a second transformation relation for a subsequent position of the vehicle relative to the initial position of the vehicle; and determining a third transformation relation for the resultant position of the object relative to the subsequent position of the vehicle, based on the first transformation relation and the second transformation relation, wherein non-conformance with the one or more object position criteria is determined for the subsequent position (Autonomous Driving Vehicle (ADV) 108 senses an object 104 and determines it is no longer sensed because it has oved into a blind area. One or more positions 114 of the object can be estimated based on the sensor data T1, T2, and so on, see at least [0025], [0027], and Figs. 1A, 1B, and 2) *Examiner sets forth the vehicle is able to determine that the object 104 is still occluded at T1, T2, and so on. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second sensor disclosed by Liu and the ultrasound sensor taught by Nagarajan by adding the estimated positions taught by Tao. One of ordinary skill in the art would have been motivated to make this modification in order “to provide an ADV solution to address blind area problems” and to “improve safety of autonomous driving” (see [0004]).
Regarding claims 6 and 16, the combination of Liu, Nagarajan, and Tao teach the elements above and Liu further discloses:
determining a fourth transformation relation of the object relative to each of the plurality of ultrasound sensors at the subsequent position of the vehicle, wherein the at least one ultrasound sensor is assigned based on the determined fourth transformation relation of the object (pending objects are confirmed either by sensor or other sensor depending on the effective sensor coverage area for the respective sensor, see at least [0121]-[0126] and Figs. 7A-7B).
Claims 7-9 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu, Nagarajan, and Tao as applied to claims 5 and 15 above, and further in view of Lee et al. (U.S. Patent Application Publication No. 2020/0114509 A1; hereinafter Lee).
Regarding claims 7 and 17, the combination of Liu, Nagarajan, and Tao teach the elements above but does not teach:
Sensor coverage grids
However, Lee teaches:
dividing an area covered by the plurality of ultrasound sensors into a plurality of grids, wherein dimensions of each of the plurality of grids correspond to at least one of: the number of the plurality of ultrasound sensors, distribution of the plurality of ultrasound sensors on the vehicle, and vehicle dimensions (grids are created for each sensor, lidar sensor creates a sensor map Fig. 6, depth sensor creates sensor map Fig. 7, see at least [0096], [0098], and Figs. 6, 7, and 9); 
dividing the area into a plurality of sub-sections based on the number of plurality of ultrasound sensors, wherein each of the plurality of sub-sections is associated with one of the plurality of ultrasound sensors, and wherein each of the plurality of sub-sections comprises a subset of grids from the plurality of grids (cells are created in the map to store data of object presence based on each sensor, see at least [0096], [0097], [0104]-[0105], and Figs. 6-9) *Examiner sets forth a group of cells in the grid that indicate an object can be considered a subset of the grid.; 
identifying at least one overlapping region between the plurality of sub-sections, wherein each of the at least one overlapping region comprises a common subset of grids between two adjacent sub-sections in the plurality of sub-sections (Fig. 9 combines the sensor maps created by other sensors and determines whether the sensor cells match results of both sensors or not, see at least [0105] and Fig. 9); and 
assigning, at a first time instance, at least one first ultrasound sensor from the plurality of ultrasound sensors to the object based on at least one of: availability of the object in one of the at least one overlapping region, availability of the object in one of at least one non-overlapping region, the current position of the vehicle at the first time instance, and the current assignment of each of the plurality of ultrasound sensors (ultrasound sensor 110 is used to identify the presence or absence of the object based on the determination made by lidar and depth sensor, see at least [0107]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second sensor disclosed by Liu, the ultrasound sensor taught by Nagarajan, and the estimated positions taught by Tao by adding the sensor map and additional data by ultrasound sensor taught by Lee. One of ordinary skill in the art would have been motivated to make this modification in order “to increase the sensing accuracy” (see [0107]).
Regarding claims 8 and 18, the combination of Liu, Nagarajan, Tao, and Lee teach the elements above but Liu, Nagarajan, and Tao do not teach:
reassigning, at a second time instance, at least one second ultrasound sensor from the plurality of ultrasound sensors to the object based on at least one of: availability of the object in one of the at least one overlapping region, availability of the object in one of at least one non-overlapping region, the current position of the vehicle at the second time instance, and the current assignment of each of the plurality of ultrasound sensors 
However, Lee teaches:
reassigning, at a second time instance, at least one second ultrasound sensor from the plurality of ultrasound sensors to the object based on at least one of: availability of the object in one of the at least one overlapping region, availability of the object in one of at least one non-overlapping region, the current position of the vehicle at the second time instance, and the current assignment of each of the plurality of ultrasound sensors (ultrasound sensor 110 is used to identify the presence or absence of the object after the determination has been made by lidar and depth sensor, see at least [0107])
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the second sensor disclosed by Liu, the ultrasound sensor taught by Nagarajan, and the estimated positions taught by Tao by adding the sensor map and additional data by ultrasound sensor taught by Lee. One of ordinary skill in the art would have been motivated to make this modification in order “to increase the sensing accuracy” (see [0107]).
Regarding claims 9 and 19, the combination of Liu, Nagarajan, Tao, and Lee teach the elements above and Liu further discloses:
rotating the at least one second ultrasound sensor on the associated rotatable mount to detect the object (camera can be dynamically configured and movable by mounting camera on rotating or tilting platform, see at least [0035; when object is out of coverage area for the different sensor, the different sensor coverage area can be dynamically adjusted to verify and track objects, see at least [0110] and [0115])
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Delp et al. (U.S. Patent Application Publication No. 2018/0039273 A1) teaches adjusting positions of sensors of an automated vehicle.
Saranin et al. (U.S. Patent Application Publication No. 2020/0128700 A1) teaches detecting an object using a LIDAR sensor and pruning LIDAR sensor data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA LEE whose telephone number is (571)272-5277. The examiner can normally be reached Monday-Friday: 7:30AM-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.L./Examiner, Art Unit 3662                                                                                                                                                                                                        
/DALE W HILGENDORF/Primary Examiner, Art Unit 3662